Citation Nr: 1205870	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-37 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for bilateral peripheral neuropathyof the lower extremities, to include as secondary to the service-connected diabetes and back disabilities.

3.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, to include as secondary to the service-connected diabetes and back disabilities.

4.  Entitlement to service connection for a urinary disability, to include as secondary to the service-connected diabetes.

5.  Entitlement to service connection for a right foot disability, to include hammertoes of the right foot.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a right shoulder disability, to include as secondary to the service-connected back disability.

8.  Entitlement to service connection for a psychiatric disability, to include an anxiety disorder.

9.  Entitlement to service connection for a hand disability, to include bilateral carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active military service from May 1984 to February 1987 in the United States Army.

This appeal comes before the Board of Veterans' Appeals (Board) from February 2007 and March 2008 rating decisions by the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania, Regional Office (RO).

A review of the Virtual VA paperless claims processing system reveals additional treatment records dated from September 2009 to December 2011.

The claims of service connection for a right foot disability, psychiatric disability, and hand disability were originally styled as claims of service connection for hammertoes, anxiety, and bilateral carpal tunnel syndrome, respectively.  In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), and based on the Veteran's contentions and the medical evidence of record, the Board has recharacterized these claims more broadly.  The Board also construed the Veteran's peripheral neuropathy and right shoulder claims, to include as secondary to his service-connected diabetes and back disabilities.  This is a more favorable interpretation of the evidence of record for the Veteran.

The issues of entitlement to a compensable rating for diabetes; and service connection for bilateral peripheral neuropathy of the upper and lower extremities, right foot disability; right knee disability; right shoulder disability; psychiatric disability; and hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A urinary disability is not currently shown.  


CONCLUSION OF LAW

A urinary disability was not incurred in or aggravated by service and is not secondary to service-connected diabetes.  38 U.S.C.A. §§ 1131, 1112, 5107(b) (West 2002 Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court also explained that proper notification must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

Prior to the initial adjudication of the Veteran's service connection claim in March 2008, the RO, in March 2007 and August 2007 and in subsequent correspondence in May 2008 and June 2009, furnished the Veteran a VCAA notice letter.  The Veteran was notified of the types of information and evidence necessary to substantiate the service connection claim, as well as the division of responsibility between the Veteran and VA for obtaining that evidence.  The Veteran was informed of information pertaining to the downstream disability rating and effective date elements of his claim.  Thereafter, a Supplemental Statement of the Case (SSOC) was issued in August 2009.  Thus, the timing defect of this notice has been cured.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additionally, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 3.159 (c), (d) (2011).  

The Board acknowledges that the Veteran has not been afforded a VA examination in conjunction with his urinary claim.  Upon review, the Board concludes that a remand for examination and/or a medical nexus opinion is not warranted for this issue, because the information and evidence of record does not establish a current disability.  A medical examination and medical nexus opinion under the circumstances presented in this case is not necessary to decide the claim and would serve no useful purpose.  38 C.F.R. § 3.159(c)(4); cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In the present appeal, the record reflects that all relevant evidence necessary for an equitable resolution of the issue adjudicated herein has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA outpatient treatment reports, and statements from the Veteran.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication of the existence of any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.


II.  Service Connection for a Urinary Disability

The Veteran asserts that he has a urinary disability that is related to service.

Initially, the Board notes that it has reviewed all of the evidence in the claims file.  The Board's analysis will focus specifically on what evidence is needed to substantiate the issue on appeal and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310.

Service treatment records reflect no diagnosis of and treatment for a chronic urinary disability.  However, Veteran was diagnosed with gonoccocal urethritis in November 1985, which was treated and resolved.  A January 1986 diagnosed the Veteran with a non-specific urethritis, which was treated and resolved.  

Post-service treatment records do not reflect treatment for or a diagnosis of any urinary disability.

After review of the record, the Board finds that there is a lack of competent and probative evidence of record to show that the Veteran has or ever had a chronic urinary disability since separation from active service.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110; see also 38 C.F.R. § 3.303.  Thus, where, as here, medical evidence does not establish that the Veteran has a urinary disorder upon which to predicate a grant of service connection, there can be no valid claim for service connection for this claim-on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the evidence shows that the Veteran was recently diagnosed with chronic pain syndrome, symptoms alone, without a finding of an underlying disorder, cannot be service connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board has considered the Veteran's statements with regard to his claimed urinary disability and do not question his credibility; however, although he is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of the specific disability at issue.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Reports of continuity of symptomatology must be weighed against the medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  In the instant case as the medical evidence of record fails to establish a diagnosis of a urinary disability, any assertions as to continuity of symptomatology are not relevant to the issue of a current diagnosis. 

As there is no competent evidence favorable to the claim of service connection for a urinary disability, the preponderance of the evidence is against the claim of service connection for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a urinary disability, to include as secondary to the service-connected diabetes mellitus, type II, is denied.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

The Veteran is service connected for diabetes.  In 1988, the rating was reduced because there was no objective evidence that showed diabetes.  A May 2007 VA examiner concluded that there was no evidence of diabetes.  In October 2008, an endocrinologist noted that the Veteran's blood sugar did not indicate that he was diabetic, but that he reported taking herbal supplements.  The endocrinologist indicated that he was not sure how this impacted his blood sugar levels.  The Veteran was directed to stop taking supplements and then have blood retested.  (See October 2008 VA treatment record).  To date, the Veteran has not been retested.  It is unclear from the medical evidence of record whether the Veteran has a current diagnosis of diabetes and/or any associated symptomatology.  Therefore, the Board finds that another VA examination is necessary in order to assess the current severity of the service-connected diabetes in terms of the Rating Schedule.

With regard to peripheral neuropathy, imaging studies revealed that the Veteran was diagnosed with thoracolumbar scoliosis.  (See October 2006 imaging studies).  There was no sensory deficit in the lower extremities noted in a February 2008 VA examination.  A March 1998 VA treatment record reflected no neurological abnormalities of gait.  However, the tests indicated decreased sensation to monofilament of the extremities.  An October 2007 VA treatment record noted lower back pain, but without radiation to the buttocks or down the legs.  Upon neurological evaluation, there was no diplopia, weakness, paralysis, numbness, or loss of coordination.  A September 2007 VA treatment record noted complaints of shooting pain to legs.  The most recent VA treatment record in December 2009 reflects an increased weakening of the right arm, atrophy of the right biceps with tingling down the arm.  

The Board finds that the neurological examination conducted in May 2007 and February 2008 for the Veteran's service-connected back disability are inadequate to determine diagnosis and etiology of the peripheral neuropathy claims.  The VA examiner did not review the claims file and conduct appropriate nerve conduction studies.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

With regard to service connection for a right foot, right knee, right shoulder, psychiatric, and hand disabilities, the Veteran stated, in a conclusory manner, that these disabilities are related to service.  Service treatment records (STRs) reflect normal endocrine system, feet, psychiatric, and neurologic evaluations in January 1984 Report of Medical Examination.  An August 1985 Report of Medical History reflects complaints of swollen or painful joints, painful or trick shoulder.  The Veteran denied "trick or locked knee" and psychiatric problems, but complained of foot trouble.  An August 1985 Report of Medical Examination reflected normal endocrine system, feet, psychiatric, and neurologic evaluations.  In September 1985, the Veteran was diagnosed with chronic tinea pedis.  In a January 1986 Report of Medical History, the Veteran complained of swollen or painful joints.  He denied "trick or locked knee", but reported "trick or locked shoulder" and foot trouble.  He denied nervous trouble of any sort, as well as depression.  The corresponding Report of Medical Examination reflected normal endocrine system, feet, psychiatric, and neurologic evaluations.  

Post-service treatment records reflect a diagnosis of mild degenerative changes of the first MTP joint and hammertoes.  (See June 2005 VA treatment record).  The Veteran was also diagnosed with degenerative joint disease of the right knee.  (See April 2007 and November 2007 VA treatment records).  In December 2002, the right shoulder had ossific density on the undersurface of the clavicle from trauma.  (See also April 2007 VA treatment record).  The Veteran was diagnosed with an anxiety disorder in July 2007.  However, an April 2007 VA treatment found no evidence of a psychiatric disorder.

With regard to a right hand disability, it was noted in a March 1998 VA treatment record that the Veteran suffered from a stabbed wound to the right hand in September 1988.  (See September 1988 x-ray report).  A December 2002 Pennsylvania Bureau of Disability Determination noted a significant medical history, in part, of cramping of fingers and elbows.  He was diagnosed with nonspecific cramping of fingers and elbow/ job-related.  An October 2006 x-ray of the hands revealed slight osteodegenerative disease in the fingers of both hands.

The SSA decision stated that the Veteran has not engaged in substantial gainful activity since July 7, 2007, the date of the alleged onset of disability.  The Veteran stated that his low back and right shoulder cause him pain.  A magnetic resonance image (MRI) of the lumbosacral spine showed multilevel neural foraminal narrowing with impingement on the existing nerve roots at the L2-3, L3-4, and L4-5.  There was also disc space narrowing at the L1-2 and L2-3 levels with bulging of the disc at the latter level and moderate facet arthrosis.  There was an annular fissure at the L4-5 level, as well as facet arthrosis.  MRI of the cervical spine showed degenerative disc disease with degenerative spurring of the C4-through C-7 levels, compression of the vertebral bodies from levels C5 through C7, and narrowing of the C5-6 and C6-7 disc spaces.  The right shoulder imaging study showed degenerative changes in the acromioclavicular and glenohumeral joints with subchondral cyst in the humeral head and evidence of bony contusion.  It was noted that there was reduced range of motion of shoulders, wrists, and lumbar spine, as well as reduced grip strength.  The Veteran was found disabled primarily due to disorders of the muscle, ligament and secondary to aortic valve disease.

Given the Veteran's aforementioned lay statements and diagnosis of right foot, right knee, right shoulder, psychiatric, and hand disabilities, he should be afforded a VA examination for these disabilities.  38 C.F.R. § 3.159(c)(4); see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (stating lay statements may also be sufficient to establish a medical diagnosis or nexus).  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the VA must obtain all outstanding pertinent VA medical records from VA facilities, following the current procedures prescribed in 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release forms, with full address information, the RO should obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent private medical facility.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  After completion of 1 above, the RO should schedule the Veteran for a VA examination(s) in order to determine the nature and likely etiology of the following disabilities: right foot, right knee, right shoulder, right hand, bilateral peripheral neuropathy of the upper and lower extremities, and psychiatric.  

The claims folder and a copy of this remand must be reviewed by the examiner(s).  The examiner(s) must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand.  

All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies or nerve conduction studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

Based on a full review of the record, the examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that that the Veteran's right foot, right knee, right shoulder, right hand, bilateral peripheral neuropathy of the upper and lower extremities, and psychiatric (if diagnosed) disabilities are a result of service.  

With regard to peripheral neuropathy and right shoulder disabilities, the VA examiner(s) should also opine whether these disabilities were caused or aggravated by any currently diagnosed service-connected disabilities (i.e., back or diabetes).

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner(s) is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted.  

A complete rationale must be provided for all opinions rendered.  In the unlikely event that the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the disability in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

3.  After completion of 1 and 2 above, the RO should schedule the Veteran for a VA examination(s) in order 
to ascertain the severity of all symptomatology attributable to his service-connected diabetes.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.

The examiner should clearly indicate exactly what symptoms are attributable to the service-connected diabetes, and should specifically indicate whether it is at least as likely as not (50 percent likelihood or greater) that any neurological abnormalities, nephropathy and any other potential diabetic complications, are related to the Veteran's diabetes mellitus.  

A medical explanation for each opinion regarding possible complications must be provided.  The examiner should also clearly indicate whether the Veteran's diabetes, requires insulin, oral hypoglycemic agent, restricted diet, and/or regulation of activities.  If the Veteran has hypoglycemic reactions or episodes of ketoacidosis, the examiner should state how long they last and what kind of care is necessary.  The frequency of visits to diabetic care providers should also be noted on the examination report.

4.  Then readjudicate the claims.  If any benefit sought on appeal is not granted, he and his representative should be furnished an SSOC, and should be afforded an appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


